HOLT, District Judge.
This suit was brought by the owners of the steam lighter O’Brien against the lighter Loyal and. the cargo on hoard of 622 cases of mineral water, belonging to the Apollinaris Company, to recover a claim for salvage. The lighter Loyal was owned by the F. W. Jarvis Company, and that company had a contract with the Apollinaris Company, Limited, to lighter in and about the harbor of New York the consignments of mineral water to be received at New York by the Apollinaris Company. On September 16, 1911, the lighter Loyal took on board 622 cases of mineral water from the steamship Kroonland, then lying at Pier 61, North River, to be taken to Driggs’ Stores, foot of Clinton street, East River. The lighter stopped overnight at Pier 61, and there sprung a leak, and was in danger of sinking. The tug O’Brien, while passing, was signaled to pump the water out of the Loyal, and towed her to Fortieth street, Brooklyn, continuing pumping until the next day, when she was delivered to her owner.
[1] The original libel was brought against both the Loyal and the cargo of mineral water, but process was never served on the lighter, so that the suit was originally brought simply against the cargo. The *592Apollinaris Company, as owner of the cargo, appeared and brought in the F. W. Jarvis Company, as owner of the Loyal, by proceedings by petition under the fifty-ninth rule, claiming that the Loyal was un-seaworthy, and that the F. W. Jarvis Company is therefore responsible for any amount due from the Apollinaris 'Company to the owners of the tug O’Brien for salvage. Thereupon the F. W. Jarvis Company took proceedings to limit its liability, and the Loyal was sold in said proceedings for $5. I think, on the evidence, that the Loyal was un-seaworthy. She sprung a leak, from no obvious cause, while lying at a dock in the harbor. I think, if the O’Brien had not come to her rescue, she would have sunk, with the probability of damage to the cargo, and that the O’Brien is therefore entitled to recover salvage.
[2] The Apollinaris Company, the owner of the cargo, claims that, if any recovery for salvage is had, it should be had against the F. W. Jarvis Company, on the ground that the vessel was unsea worthy. I think that that claim is correct. The F. W. Jarvis Company claims that it is not liable, except for the value of the lighter, because of the proceedings to limit its liability. In my opinion, the F. W. Jarvis Company was not entitled to limit its liability in this case. The owners of a vessel are not entitled, under the Limitation of Liability Act, to limit their liability for their own personal contracts. They are only entitled to limit their liability for contracts made by the master, or other agent, on the credit of the ship. Richardson v. Harmon, 222 U. S. 106, 32 Sup. Ct. 27, 56 L. Ed. 110; Hughes’ Admiralty, p. 308.
It is admitted that the value of the cargo was $3,158. I think that 10 per cent, on the value of the cargo, or $315.80, is a sufficient amount to allow for salvage services. Of this amount, one-fourth should be divided between the captain and the crew, in amounts proportionate to their rate of wages. The captain should be given another amount, equal to his share, out of the remaining three-fourths, and the balance should be awarded to the libelants as owners of the salving vessel.